TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 26, 2015



                                       NO. 03-12-00772-CV


                    Gulf Chemical & Metallurgical Corporation, Appellant

                                                  v.

          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellees




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
         REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 16, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. Appellees

shall pay all costs relating to this appeal, both in this Court and the court below.